Per Curiam.

The defendants are entitled to judgment. There was neither a case of general average, nor an absolute destruction of the property, and in no other event were the defendants to be responsible. The idea that for each item or article of the cargo which was totally lost, the defendants are liable, is not well founded. The insurance was upon so much cargo as an integral subject. In the French policies at Marseilles certain perishable articles are declared free of average, general and particular, which means that the underwriter is answerable only for an entire loss of the subject insured. And, therefore, where part of a cargo of wheat has been thrown overboard, in a case of extremity, the insurer has repeatedly been held not to be responsible. (1 Emerig. c. 12. s. 45.)
Judgment for the defendants.